Citation Nr: 0938643	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO. 04-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 through 
February 1947. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In January 2007 and June 2007 statements, the Veteran raised 
a claim for entitlement to service connection for bilateral 
hearing loss. This claim was previously denied; therefore, 
the issue of whether new and material evidence was received 
to reopen the claim for service connection for bilateral 
hearing loss is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Neither the medical evidence, nor the lay evidence, 
establishes that the Veteran's heart condition initially 
manifested in service, including due to his in-service 
exposure to chemicals, or that the heart condition is related 
to his service-connected COPD.


CONCLUSION OF LAW

A heart condition was not incurred in service and is not 
proximately due to a service-connected disability. 
38 U.S.C.A. § 1110, 1131 (West 2005); 
38 C.F.R. § 3.303, 3.310 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a heart 
condition. To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). See 
also Pond v. West, 12 Vet. App. 341, 346 (1999). The Board 
notes that service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

In this case, the Veteran contends that his heart condition 
is directly due to his exposure to the chemical agent, carbon 
tetrachloride, in service. As an alternative argument, the 
Veteran contends that his heart condition is proximately due 
to his service-connected chronic obstructive pulmonary 
disease (COPD), which was deemed by VA to have been caused by 
in-service exposure to carbon tetrachloride.

The Board does not suggest that the Veteran does not have a 
current heart condition. The medical evidence is clear that 
he has treated for coronary artery disease (CAD) since at 
least 2002, with a prior myocardial infarction in 1996. See 
January 2002 VA outpatient treatment note. The question in 
this case is whether the CAD can be causally connected to 
service or to any service-connected disability.

A review of the service treatment records reveals that there 
was no treatment whatsoever in service for any symptoms 
related to the Veteran's heart. It appears from the record 
that the initial indication of a heart problem may have been 
with the 1996 myocardial infarction. There is no prior 
evidence in the nearly fifty years between the Veteran's 
discharge from service and 1996. The Board notes that the 
1996 records from Kaiser relating to the 1996 incident were 
requested, but that Kaiser provided a negative response in 
June 2004.

Again, however, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). VA has 
developed the record to its fullest in an effort to find some 
evidence showing that the CAD is otherwise related to 
service, despite the lack of showing of the disability for 
nearly 50 years following service.

In November 2007, the Veteran was afforded a VA heart 
examination. His diagnosis at that time was "obvious 
coronary artery disease with previous myocardial infarction 
and continuing coronary narrowing." The examiner went on to 
opine that the Veteran's history of smoking or the resultant 
COPD did not cause the Veteran's CAD. The examiner did not, 
however, render an opinion as to whether the CAD is as likely 
as not due to any event of service. In the January 2009 
addendum, the examiner simply repeated his opinion that it 
was unlikely that the Veteran's lung disease caused his CAD. 

Several months later, the Veteran submitted a statement 
suggesting that his in-service exposure to carbon 
tetrachloride cause his heart problems. See May 2009 
handwritten statement. At his July 2006 Board hearing, the 
Veteran testified that he used carbon tetrachloride during 
his service in aviation, "to clean with white linen towels 
off of control cables on PBY."  See hearing transcript at 
page 3. This exposure was the basis for the grant of service 
connection for COPD. See January 2008 rating decision. The 
Veteran's representative, in a May 2009 Brief, referenced an 
article from Current Occupational & Environmental Medicine, 
which suggests that carbon disulfide is used in the 
manufacture of carbon tetrachloride and that the risk of 
death from CAD in workers exposed to carbon disulfide is 
increased.

In June 2009, the Board sought a medical expert opinion on 
this issue. The Board requested an answer to three very 
specific questions. 1) Is the Veteran's CAD a direct result 
of his service-connected COPD? 2) Has there been any increase 
in severity of the Veteran's CAD due to his service-connected 
COPD? And, 3) Is it more likely than not, at least as likely 
as not, or less likely than not, that the Veteran's CAD 
initially manifested in service, in particular, due to his 
in-service exposure to carbon tetrachloride? In July 2009, 
Dr. Ashfaq Khan from the VA Medical Center in Minneapolis 
issued a response to each of these three questions. See July 
2009 report and accompanying fax cover sheet identifying the 
author.

Dr. Khan noted that high concentrations of carbon 
tetrachloride can affect the central nervous system, 
degenerate the liver and kidneys and may result (after 
prolonged exposure) in coma and even death. "Chronic 
exposure to carbon tetrachloride can cause liver and kidney 
damage and could result in cancer not CAD. There is no causal 
relationship between carbon tetrachloride and coronary artery 
disease." The doctor went on to say that the main risk 
factors for CAD include family history, genetic makeup, 
hyperlipidemia, diabetes, hypertension, and chronic tobacco 
use, irrespective of duration since cessation. He noted that 
CAD is a progressive disease and that there is "no direct 
causal relationship between COPD and CAD and as such COPD is 
unlikely to directly cause an increase in severity."  The 
doctor concluded with the opinion that it is less likely than 
not that the Veteran's CAD initially manifested due to his 
exposure to carbon tetrachloride, as the latter is a known 
carcinogen.

There is no additional evidence regarding the etiology of the 
Veteran's CAD. The only other evidence of record suggesting 
that the Veteran's CAD is related to his COPD, or to his 
exposure to carbon tetrachloride, is his claim. There is 
essentially no competent medical evidence in the record 
showing a relationship. A suggestion by the Veteran is not 
sufficient medical evidence of a nexus. Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptoms over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence showing that the Veteran's CAD is 
somehow related to service or a service-connected disability 
is required for service connection. No such evidence exists 
in this case.

The record is entirely devoid of evidence that the Veteran's 
CAD is related to active service or due to the service-
connected COPD. Given the foregoing, the benefit of the doubt 
rule is inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001). Here, there is no evidence in the record to 
support the Veteran's claim, thus, the preponderance of the 
evidence weighs against the claim. Entitlement to service 
connection is not warranted. The appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran letters in January 2003, March 2003, and 
November 2006 informing him of the evidence necessary to 
establish service connection. The Veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. These letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2008). In the November 2006 letter, the 
Veteran was also informed of the type of evidence necessary 
to establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Following this notice, VA readjudicated the claims. VA's duty 
to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, post-
service VA treatment records, and VA examination reports have 
been associated with the claims folder. The Veteran 
identified treatment with Kaiser and VA requested the 
records, but Kaiser provided a negative response in June 
2004. The Veteran has not otherwise submitted the Kaiser 
records, so the Board has decided this issue without the 
benefit of those records. The Veteran did request and was 
afforded a Board hearing, and the July 2006 transcript is of 
record. He has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for a heart condition is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


